Schreiber, J.,
dissenting. Where an employee has been regularly scheduled for Sunday employment at his usual job for'a four to five month period, his trip to the plant on one such Sunday cannot rationally be considered a special errand. The majority’s holding to the contrary conflicts with all prior decisions of this Court and is not supported by authorities elsewhere.
The undisputed facts establish that the petitioner worked as a tow motor operator in the respondent’s tile manufacturing plant in Trenton. He lived about three to four miles away and ordinarily drove to work. His department had been behind in production for some time and he had been called in regularly on Sundays for months. While driving to work on Sunday, June 3, 1974, he was injured in an automobile accident. Compensation was awarded by the Judge of Compensation.
The majority holds that since the employee’s department was the only one in the plant required to work overtime on that Sunday, his automobile drive to the plant became a special errand. 74 N. J. at 190-191. The logic of this reasoning is difficult to follow. Apparently, if the entire plant had been in operation on that day, the petitioner's trip would no longer constitute a special errand. Why should that make any difference? What if petitioner’s department constituted 90% of the work force? (The record is barren of any information on the number of employees in petitioner’s department and in the plant.) The special errand exception has always envisaged a particular isolated trip expressly and specifically designated by the employer.
Larson has defined the special errand rule to be limited to off-premises journeys, when the trouble and time of making the journey or the special hazard or urgency of making the trip under the particular circumstances may be viewed as an integral part of the employment service. 1 Larson, The Law of Workmen’s Compensation § 16.10, at 4-86 to 4-88 (1973). The journey here was the usual one made during the regular work week; the time relationship be*194tween the trip and the work was normal; the employee performed his customary work; he was not subjected to any unusual hazards during the journey; and the overtime work was obviously contemplated as part of petitioner’s routine employment. Analysis of the eases in this State supports without reservation the conclusion that the employee Briggs was not on a special errand when driving to work.
The majority relies upon two cases, Binet v. Ocean Gate Board of Education, 90 N. J. Super. 571 (App. Div. 1966), certif. den. 47 N. J. 243 (1966) and Ryan v. St. Vincent dePaul Roman Catholic Church, 41 N. J. Super. 206 (App. Div. 1956). Both of these cases involved special trips by employees on assignments which did not involve their regular duties. In Binet, a school principal was injured one evening on his return from a P. T. A. meeting. In Ryan a church sexton was struck by an automobile while walking one evening to the rectory to obtain keys so that he could open the church the next morning. This was not a regularly scheduled duty or trip.
In Moosebrugger v. Prospect Presbyterian Church, 12 N. J. 212 (1953), the special errand exception was held to connote the idea that the service rendered was out of the ordinary, unusual and not contemplated under the terms of the employment. The special errand principle cannot and does not come into play when the parties have considered the act of going to and coming from work as part of the employment service.
Judge Clapp in Ryan pointed out the distinction in the following manner:
So where an employer requests an employee to make a special .trip in order to perform a special errand or service, the trip itself enters into the employer’s contemplation and quite naturally would or should be looked upon by the parties as a part of the service for which the worker has been employed; hence it comes within the course of the employment. On the other hand, as held in Mooseirugger, where a church calls upon the sexton to perform some service regularly in the evening, involving a trip from his home back to his regular place of employment and where this service in fact con*195stitutes a part of his routine work along with his work during the day, the parties are presumed to place that trip upon the same footing as that occupied by the trip to and from work in the daytime. [41 N. J. Super. at 211-212]
There is no justification for awarding compensation in this case unless one were to adopt a philosophy consistent with the elimination of the going and coming rule. Using the tests set forth in the dissenting opinion in Wyatt v. Metropolitan Maintenance Co., 74 N. J. 167, 172 (1977), I can only conclude that the petitioner’s accident was noneompensable.
I would reverse.
Justice Clieeokd joins in this opinion.
For affirmance — 'Chief Justice Hughes and Justices Mountain, Sullivan, Pashman and Handle® — -5.
For reversal — Justices Clieeokd and Scheeibee — 2.